
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.14


LOGO [g234869.jpg]   Michael E. Haefner
Senior Vice President Human Resources
3150 Sabre Drive
Southlake, TX 76092


December 1, 2003    

Ms. Michelle A. Peluso
1900 Elm Street
Apartment 221
Dallas, Texas 75201

Dear Michelle:

        This letter agreement ("Agreement") will confirm our mutual
understanding with respect to your promotion to President and CEO of Travelocity
effective as of December 1, 2003.

1. Job Description / Title / Duties

        On or about December 1, 2003, you will be appointed to the position of
President and CEO Travelocity to be effective at 7:30 p.m. Central Time, on
December 1, 2003 (the "Appointment Time"). Your employer will be Travelocity.com
LP, headquartered in Southlake, Texas. You will also continue to hold the title
of Senior Vice President of Sabre Inc. You will perform all of the functions
that are consistent with that position, as determined by the CEO of Sabre
Holdings Corporation ("Sabre Holdings" and collectively with Sabre Inc. and
Travelocity "the Company"). You shall perform all such duties faithfully,
industriously, and to the best of your experience and talent, and to the
satisfaction of the CEO of Sabre Holdings. Except as otherwise expressly
provided in this Agreement, you shall agree to abide by all Company policies and
directives applicable to you.

2. Reporting Relationship

        You shall report directly and solely to the CEO of Sabre Holdings. You
shall work closely with and coordinate appropriately with the CEO of Sabre
Holdings, who will oversee your fulfillment of your duties.

3. Employment at Will / Notice Obligation

        Either you or the Company may terminate your employment with the Company
at any time, and for any reason or no reason, with or without Cause. You and the
Company shall provide at least 15 days, and not more than 60 days, advance
written notice of the date of termination, except that (i) if you have served
notice of termination, the Company, at its election, may treat such resignation
as effective on an earlier date of its choice and (ii) no minimum notice will be
required from the Company in the case of termination for "Cause" (as defined in
the Company's Amended and Restated 1996 Long Term Incentive Plan, as it may be
amended from time to time, including any successor or replacement plans, the
"LTIP").

4. Salary

        Your annual base salary will be $325,000, less withholding for taxes and
deductions for other appropriate items ("Base Salary"). Your salary will be
determined solely by, and will be reviewed annually by, the Compensation
Committee of the Board of Directors of Sabre Holdings Corporation (the
"Compensation Committee").

--------------------------------------------------------------------------------




5. Performance-Based Compensation

Variable Compensation Program

For the calendar year 2004, your target award under the Variable Compensation
Program ("VCP") of the LTIP will be an amount equal to 60% of your Base Salary
("VCP Target"), with the actual amount of any such award, if any, depending upon
the performance of Travelocity and your individual performance. Any VCP award to
be paid with respect to calendar year 2003 would be paid on or about March 15,
2004 and would be based on the formula applicable to your previous position as
COO of Travelocity, except that your award, if any, would be pro rated such that
the formula used to calculate your VCP award for the month of December 2003,
would use the new VCP Target specified in the previous sentence under this
Section 0.

Stock Options

Effective upon the close of regular trading on the New York Stock Exchange on
December 2, 2003, the Compensation Committee will award to you a grant of 20,000
non-qualified stock options under the LTIP, with an exercise price to be
determined by the fair market value of Sabre Holdings Class A Common Stock on
that date. 25% of those stock options will vest on the first anniversary of the
grant date and 6.25% will vest each quarter thereafter.

Further, effective upon the close of regular trading on the New York Stock
Exchange on December 2, 2003, the Compensation Committee will award to you an
additional grant of 10,000 non-qualified stock options under the LTIP, with an
exercise price to be determined by the fair market value of Sabre Holdings
Class A Common Stock on that date. 6,000 (60%) of these stock options will vest
on the second anniversary of the grant date with the remaining 4,000 (40%)
vesting on the third anniversary of the grant date.

Other terms and conditions governing these grants will be specified in stock
option agreements to be delivered to you following the grants.

These grants will be in addition to all prior grants of non-qualified stock
options made to you by the Company. All stock option awards are subject to the
terms and conditions stated in the LTIP, and applicable Stock Option agreements.

Restricted Stock

Effective as of January 5, 2004, the Compensation Committee will award to you a
grant of 10,000 shares of Restricted Stock under the LTIP. Restrictions on these
shares will lapse at a rate of 25% per year over four years.

Further, effective as of January 5, 2004, the Compensation Committee will award
to you an additional grant of 10,000 shares of Restricted Stock under the LTIP.
Restrictions on 6,000 of these shares (60%) will lapse on the second anniversary
of the grant date with the restrictions on the remaining 4,000 shares (40%)
lapsing on the third anniversary of the grant date.

Other terms and conditions governing these grants will be specified in
Restricted Stock agreements to be delivered to you following the grants.

These grants will be in addition to all prior grants of Restricted Stock made to
you by the Company. All Restricted Stock awards are subject to the terms and
conditions stated in the LTIP, and applicable Restricted Stock Agreements.

2

--------------------------------------------------------------------------------






6. Termination

Executive Termination Benefits Agreement

Effective with the Appointment Time, the severance benefit under your current
Executive Termination Benefits Agreement (the "ETBA") will increase to 200% of
your then-current annual base salary plus 200% of your then-current target VCP
award, in the event that you are terminated not for cause within two years
following a Change in Control as defined in the LTIP. The ETBA provides for
substantial additional benefits in the event of a Change in Control and protects
you against constructive termination (such as a significant alteration of your
job, forced relocation, or a reduction in pay). These benefits are covered in
more detail and are subject to the terms and conditions of the ETBA document.

Termination Other Than for Cause

If the Board of Directors terminates your employment without Cause (except in
the circumstances that would result in a payment under your ETBA, which will be
governed by that agreement), and subject to your executing an Agreement and
General Release in form and substance reasonably acceptable to the Company:
(i) the Company will pay to you as severance, in a lump sum or in installments
(which may be paid bi-weekly, semi-monthly, monthly or quarterly in the
discretion of the Compensation Committee) over twenty-four months, an amount
equal to 200% of your most recently established Base Salary plus 200% of your
VCP Target that is in effect when termination occurs; (ii) any stock options
awarded to you after the date of this Agreement that have not yet vested as of
the termination date and that would otherwise have vested within 90 days of the
termination date will become immediately vested on the termination date and will
be exercisable for a period of 90 days thereafter; (iii) any remaining
restrictions on any Restricted Stock granted to you after the date of this
Agreement as to which the restrictions would otherwise have lapsed within
90 days of the termination date will immediately lapse as of the termination
date; and (iv) you would be eligible for any benefits required to be provided
pursuant to the terms of any other applicable benefit plan, policy or program or
that are required by law.

Any amounts paid under this Section 0 shall be paid, and any other accommodation
under this Section 0 shall be made, if and only if, and only for so long as, you
are in full compliance with all of your obligations to the Company pursuant to
Sections 0 through 0 with respect to Non-solicitation, Non-recruitment and
Non-competition. Any breach by you of any of those obligations shall entitle the
Company to a full refund of any amounts previously paid to you under this
Section 0 and to suspend any further payments hereunder as a non-exclusive
remedy. Further, you agree that the refund to the Company of such termination
payments or benefits, and the suspension thereof, as a consequence of your
breach of such obligations do not in any way limit the ability of the Company to
pursue injunctive relief or to seek additional damages with respect to your
breach of such obligations. In addition, you agree that your satisfaction of the
provisions set forth in Section 8 (Post-Employment Transition and Cooperation)
shall be a condition to the Company's obligation to make, or to continue,
payments or accommodations to you under this Section 0.

In addition, you expressly acknowledge and agree that in the event that you
terminate your employment by submitting your resignation (or other form of
voluntary termination), you will not be entitled to any of the compensation or
accommodations provided for in clauses (i)-(iii) of this Section 0.

3

--------------------------------------------------------------------------------






Death

In the event of the your death during the term of this Agreement, the Company
shall be obligated to your family or estate for pro-rated Base Salary earned or
accrued as of the date of the your death; the terms and conditions relating to
your stock awards will be governed by the applicable stock option agreement or
restricted stock agreement and the LTIP; and your family or estate will be
eligible for any benefits required to be provided pursuant to the terms of any
applicable benefit plan, policy or program. Except as required by law, or
specified in a separate agreement, no other compensation or benefits will be
provided.

Disability

The Board of Directors may terminate this Agreement and your employment upon
written notice after you have been made unable, due to a physical or mental
disability, or other incapacity, to perform the essential functions of your
position, with or without reasonable accommodation, for at least one hundred and
twenty (120) days in a twelve (12) month period. If the Board of Directors
terminates your employment due to disability, the Company will pay your prorated
Base Salary through the effective date of termination; the terms and conditions
relating to your stock awards will be governed by the applicable stock option
agreement or restricted stock agreement and the LTIP; and you will be eligible
for any benefits required to be provided pursuant to the terms of any applicable
benefit plan, policy or program. Except as required by law, or specified in a
separate agreement, no other compensation or benefits will be provided.

Termination for Cause

For purposes of this Agreement, "Cause" shall have the meaning set forth in the
LTIP. If the Board of Directors terminates your employment for Cause, the
Company will pay your prorated Base Salary through the effective date of
termination and shall have no other payment obligation or other liability to you
under this Agreement or otherwise. Except as required by law, or specified in a
separate agreement, no other compensation or benefits will be provided.

7. Non-solicitation, Non-recruitment and Non-competition

        You acknowledge and agree that, in your position as President and CEO
Travelocity and as a Senior Vice President of the Company (which, for purposes
of this Section 7 shall include all of the Company's subsidiaries and all
affiliated companies and joint ventures connected by ownership to the Company at
any time), it is expected that: (i) you will be materially involved in
conducting or overseeing material aspects of the Company's business activities
throughout the world, (ii) you will have material contact with a substantial
number of the Company's employees, and all or substantially all of the Company's
then-current and actively-sought potential customers ("Customers") and suppliers
of inventory ("Suppliers"); (iii) you will have access to all or substantially
all of the Company's Trade Secrets and Confidential Information (see Exhibit A
for definition of "Trade Secrets" and "Confidential Information"). You further
acknowledge and agree that your competition with the Company anywhere worldwide,
or your attempted solicitation of the Company's employees or Customers or
Suppliers, during your employment or within two years after the termination of
your employment with the Company, would be unfair competition and would cause
substantial damages to the Company. Consequently, in consideration of your
employment with the Company as President and CEO of

4

--------------------------------------------------------------------------------




Travelocity, and the Company's covenants in this Agreement, you make the
following covenants described in this Section 7:

Non-solicitation of Company Customers and Suppliers

During your employment and for two years after the termination of your
employment with the Company, you shall not, directly or indirectly, on behalf of
yourself or of anyone other than the Company, solicit or attempt to solicit (or
assist any third party in soliciting or attempting to solicit) any Customer or
Supplier in connection with any business activity that then competes with the
Company.

Non-recruitment of Company Employees

During your employment and for two years after the termination of your
employment with the Company, you will not, without the prior written consent of
the Board of Directors, directly or indirectly, on behalf of yourself or any
third party, solicit or recruit or induce or encourage (or assist any third
party in hiring, soliciting, recruiting, inducing or encouraging) any
then-current employees of the Company to terminate his or her employment with
the Company.

Non-competition with the Company

During your employment and for two years after the termination of your
employment with the Company, you shall not become an employee, director, or
independent contractor of, or a consultant to, or perform any services for, any
Competitor of the Company. For purposes of this Section 0, a Competitor of the
Company shall mean any company, corporation, partnership, unit, division, line
of business, parent, subsidiary, or affiliate that competes with any travel
distribution business of the Company (a "Travel Unit") and that (i) is a Travel
Unit of Cendant, Amadeus, Worldspan, Orbitz, Interactive Corporation (also
called IAC), Expedia, Priceline, Hotwire or Cheaptickets, or (ii) a Travel Unit
that could be reasonably expected to generate within two years after your
termination more than $100 million in annualized gross revenue from any activity
that competes, or combination of activities that compete, with any travel
distribution business of the Company; including in each case any successors to
any such entities and any joint ventures involving any one or more of such
entities.

Enforceability of Covenants

You acknowledge that the Company has a present and future expectation of
business from and with the Customers and Suppliers. You acknowledge the
reasonableness of the term, geographical territory, and scope of the covenants
set forth in this Section 7, and you agree that you will not, in any action,
suit or other proceeding, deny the reasonableness of, or assert the
unreasonableness of, the premises, consideration or scope of the covenants set
forth herein and you hereby waive any such defense. You further acknowledge that
complying with the provisions contained in this Agreement will not preclude you
from engaging in a lawful profession, trade or business, or from becoming
gainfully employed. You agree that your covenants under this Section 7 are
separate and distinct obligations under this Agreement, and the failure or
alleged failure of the Company or the Board of Directors to perform obligations
under any other provisions of this Agreement shall not constitute a defense to
the enforceability of your covenants and obligations under this Section 7. You
agree that any breach of any covenant under this Section 7 will result in
irreparable damage and injury to the Company and that the Company will be
entitled to injunctive relief in any court of competent jurisdiction without the
necessity of posting any bond.

5

--------------------------------------------------------------------------------






8. Post-Employment Transition and Cooperation

        Upon and after the termination of your employment with the Company, with
or without Cause, you will execute any and all documents and take any and all
actions that the Company may reasonably request to effect the transition of your
duties and responsibilities to a successor. You will make yourself available
with respect to, and to cooperate in conjunction with, any litigation or
investigation involving the Company, and any administrative matters related to
your previous duties and responsibilities, including the execution of documents,
subject to your being compensated for such cooperation at an hourly rate
commensurate with your Base Salary on the date that your employment terminated
and to your being provided reasonable indemnification by the Company for such
cooperation.

9. Miscellaneous

        The laws of the state of Texas will govern the construction,
interpretation and enforcement of this Agreement. The parties agree that any and
all claims, disputes, or controversies arising out of or related to this
Agreement, or the breach of this Agreement, shall be resolved by binding
arbitration, except as otherwise provided in Section 0 of this Agreement. The
parties will submit the dispute, within ninety (90) business days following
service of notice of such dispute by one party on the other, to the Judicial
Arbitration and Mediation Services (J*A*M*S/Endispute) for prompt resolution in
Dallas, Texas, under its rules for labor and employment disputes. The decision
of the arbitrator will be final and binding upon the parties, and judgment may
be entered thereon in accordance with applicable law in any court having
jurisdiction. The arbitrator shall have the authority to make an award of
monetary damages and interest thereon. The arbitrator shall have no authority to
award, and the parties hereby waive any right to seek or receive, specific
performance or an injunction, punitive or exemplary damages. The arbitrator will
have no authority to order a modification or amendment of this Agreement. The
parties shall bear their own attorneys fees, and shall bear equally the expenses
of the arbitral proceedings, including without limitation the fees of the
arbitrator, unless and until the arbitrator enters a decision in favor of one
prevailing party. The arbitrator will award the right to reimbursement of
reasonable attorneys fees, and all expenses of the arbitral proceedings, to the
one prevailing party.

        This Agreement represents the entire understanding with respect to its
subject matter. Only a writing that has been signed by both you and the Company
may modify this Agreement. Any and all previous employment agreements and
executive termination benefits agreements between you and the Company are
cancelled as of the date this Agreement takes effect, except with respect to
benefits (including grants of stock options and restricted shares) or payments
currently owed to you under such agreements and except with respect to payments
to be owed to you under the Cash Award Agreement dated January 28, 2003.

        This Agreement shall be binding upon and inure to the benefit of (a) the
heirs, executors and legal representatives of you upon your death and (b) any
successor of the Company. Any such successor of the Company shall be deemed
substituted for the Company under the terms of this Agreement for all purposes.
As used herein, "successor" shall include any person, firm, corporation, or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

6

--------------------------------------------------------------------------------




        Please sign below and return one original of this Agreement to indicate
your acceptance of the terms and conditions described herein.

    Sincerely,
 
 
/s/ Michael E. Haefner
Michael E. Haefner
Senior Vice President, Human Resources
Sabre Inc.
as agent for Travelocity.com LP


Accepted and agreed:

Signature:   /s/  MICHELLE A. PELUSO      

--------------------------------------------------------------------------------

     
Name:
 
Michelle A. Peluso
 
 

7

--------------------------------------------------------------------------------




EXHIBIT A


        Trade Secrets Defined.    As used in this Agreement, the term "Trade
Secrets" shall mean all secret, proprietary or confidential information
regarding the Company (which shall mean and include for purposes of this
Exhibit A all of the Company's subsidiaries and all affiliated companies and
joint ventures connected by ownership to the Company at any time) or any Company
activity that fits within the definition of "trade secrets" under the Uniform
Trade Secrets Act or other applicable law. Without limiting the foregoing or any
definition of Trade Secrets, Trade Secrets protected hereunder shall include all
source codes and object codes for the Company's software and all website design
information to the extent that such information fits within the Uniform Trade
Secrets Act. Nothing in this Agreement is intended, or shall be construed, to
limit the protections of any applicable law protecting trade secrets or other
confidential information. "Trade Secrets" shall not include information that has
become generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of "trade secrets" or
any equivalent term under the Uniform Trade Secrets Act or any other state,
local or federal law.

        Confidential Information Defined.    As used in this Agreement, the term
"Confidential Information" shall mean all information regarding the Company, any
Company activity, Company business or Company Customer that is not generally
known to persons not employed or retained (as employees or as independent
contractors or agents) by the Company, that is not generally disclosed by
Company practice or authority to persons not employed by the Company, that does
not rise to the level of a Trade Secret and that is the subject of reasonable
efforts to keep it confidential. Confidential Information shall, to the extent
such information is not a Trade Secret, include, but not be limited to product
code, product concepts, production techniques, technical information regarding
the Company products or services, production processes and product/service
development, operations techniques, product/service formulas, information
concerning Company techniques for use and integration of its website and other
products/services, current and future development and expansion or contraction
plans of the Company, sale/acquisition plans and contacts, marketing plans and
contacts, information concerning the legal affairs of the Company and certain
information concerning the strategy, tactics and financial affairs of the
Company. "Confidential Information" shall not include information that has
become generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of "confidential
information" or any equivalent term under the Uniform Trade Secrets Act or any
other state, local or federal law.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



EXHIBIT A
